El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
¿Puede un heredero forzoso inscribir a su nombre la ti-tularidad sobre un bien inmueble que le fue legado por su causante, sin contar con el consentimiento de todos los de-más herederos forzosos para la entrega del referido inmue-ble? Mediante el presente recurso gubernativo, el recu-rrente acude ante nos solicitando la revisión de la denegación del Registrador de la Propiedad respecto a la inscripción de la escritura pública sobre aceptación de he-rencia y entrega de legado. El Registrador señaló como fundamentos para la referida denegación la posible inofi-ciosidad del legado, así como la falta de ratificación de su entrega por todos los herederos forzosos de la causante. Veamos.
I
El 25 de agosto de 1985, la Sra. Ramona Cruz Ayala otorgó un testamento cerrado. Falleció en estado de viudez *4el 14 de agosto de 1990. Al momento de su fallecimiento le sobrevivieron diecisiete (17) hijos y tres (3) nietos. A tenor de la Resolución de 31 de agosto de 1990, dictada por el entonces Tribunal Superior de Puerto Rico, Sala de Carolina, el referido testamento fue protocolizado mediante el acta número seis (6) otorgada ante el notario John Medina Lugo, el 20 de septiembre de 1990, en la municipalidad de San Juan.(1)
En el referido testamento cerrado, la causante no insti-tuyó herederos ni dispuso de la totalidad de su herencia, razón por la cual se presentó ante el Tribunal de Primera Instancia una petición de declaratoria de herederos. Me-diante la Resolución de 22 de septiembre de 1994, el anti-guo Tribunal de Distrito, Sala de Carolina, declaró como herederos abintestato de la causante a sus diecisiete (17) hijos sobrevivientes y a sus tres (3) nietos, hijos de un hijo que le premurió.(2) En el testamento cerrado, la causante ordenó un legado de un bien inmueble a su hijo, el Sr. Alejandro Narváez Cruz, aquí recurrente. El bien inmueble legado consistía en un apartamento residencial, que res-ponde al número 1202 del Condominio Marbella del Caribe Este, localizado en el Municipio de Carolina. Alega el recu-rrente que dicho inmueble lo pagó él y lo inscribió a nom-bre de su madre, la causante.(3)
El Departamento de Hacienda de Puerto Rico expidió el 7 de febrero de 1995 la Certificación de Cancelación de Gravamen sobre el caudal hereditario.(4) De dicha certifi-cación surge que el caudal hereditario estaba constituido por el referido inmueble y por una cantidad de dinero lí-*5quida depositada en un banco.(5) Al momento del falleci-miento de la causante, el apartamento tenía un valor en el mercado de cien mil dólares ($100,000), estaba gravado por una hipoteca a favor de Santander Mortgage Corporation, cuyo balance adeudado era de treinta y ocho mil dólares ($38,000). Por otro lado, la cantidad de dinero depositada en el banco ascendía a la suma de veinte mil dólares ($20,000).
La coheredera, Sra. Ana Magdalena Narváez Cruz, le entregó el inmueble legado a su hermano, el Sr. Alejandro Narváez Cruz, aquí recurrente, mediante escritura pública de Aceptación de Herencia y Entrega de Legado número veintitrés (23), otorgada ante el notario Lucas Manuel lri-sarri Castro, el 16 de mayo de 1994, en Carolina, Puerto Rico.(6) La mayoría de los herederos ratificaron la entrega del referido legado, mediante escritura pública. Once (11) hijos(7) y un (1) nieto de la causante comparecieron ante el referido notario con la finalidad de ratificar la entrega del legado antes aludido.
El 28 de octubre de 1998, el licenciado Torre Rada, Re-gistrador de la Propiedad de la Sección Primera de Carolina, calificó preliminarmente el documento, concluyendo que de la escritura pública de Aceptación de Herencia y Entrega de Legado no surgía la comparecencia o adecuada representación de todos los herederos forzosos de la cau-sante, a tenor de la resolución sobre declaratoria de herederos.(8) Señaló, además, que este último documento debió presentarse por separado.(9) El Registrador de la *6Propiedad se limitó a mencionar los Arts. 733, 692, 745 y 735 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 2345, 2281, 2371 y 2361, correspondientes a la legítima y su res-pectiva limitación a la voluntad del testador para disponer de sus bienes. El 10 de noviembre de 1998, el recurrente presentó la correspondiente solicitud de recalificación,(10) arguyendo que faltó un solo heredero por comparecer en la escritura y que el Registrador de la Propiedad no tiene facultad para presumir que un legado es inoficioso.(11)
El 25 de enero de 1999, el Registrador recurrido, licen-ciado Torre Rada, reafirmó su calificación original y denegó la inscripción de la escritura pública de Aceptación de He-rencia y Entrega de Legado, consignando la anotación pre-ventiva de rigor por el término legal de sesenta (60) días.(12)
El 5 de febrero de 1999, el señor Narváez Cruz recurrió ante nos mediante el correspondiente recurso gubernativo, esbozando las siguientes objeciones a la calificación final del Registrador:
Primera objeción - Erró el Honorable [sic] Registrador al entender que habiéndose legado un inmueble específico por vía de testamento, se hace necesario, no obstante, inscribir sobre ese inmueble el derecho hereditario a favor de los herederos.
Segunda objeción - Erró el Honorable [sic] Registrador, al dictaminar que a la entrega del legado tienen que comparecer todos los herederos, resultando insuficiente la comparecencia de uno o de varios.
El recurrente argumenta que el derecho hereditario accede al Registro por vía de inscripción y no a través de una anotación preventiva.(13) Refiriéndose al R.G. Art. 95 del Reglamento General para la Ejecución de la Ley Hipoteca-*7ria y del Registro de la Propiedad, edición especial de 1998, señala que es inscribible el derecho hereditario a favor de todos los que resultaren herederos, cuando se trate de bie-nes adquiridos por herencia y no se haya efectuado aún la partición.(14) Al aludir al R.G. Art. 50.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Regis-tro de la Propiedad, edición especial de 1998 (en adelante Reglamento General(15) señala que está expresamente prohibida la inscripción del derecho hereditario cuando la propiedad inmueble, perteneciente al causante, fue legada. Sostiene que el legado de cosa específica, propia del testa-dor, se transmite al legatario desde la muerte del testador.(16) Aduce que los bienes legados no forman parte del caudal hereditario, razón por la cual los herederos no pueden inscribir a su favor el inmueble legado, excepto cuando el legatario renuncia al legado o cuando por sen-tencia judicial éste sea declarado inoficioso.(17)
En lo que respecta a su segundo señalamiento, el recu-rrente sostiene que el legatario tiene que reclamar la en-trega del legado al heredero o al albacea(18) La posesión jurídica sobre el bien legado la recibe únicamente del he-redero, independientemente de quién disfrute de facto la posesión material o la mera tenencia(19) Sostiene, además, que la entrega del legado por parte del heredero no guarda relación con la protección de la legítima. Aduce que un Re-gistrador de la Propiedad no es juez, por lo tanto no tiene facultad adjudicativa sobre controversia alguna, más aún *8cuando éstas no han sido planteadas.(20) Por último, arguye que el Registro de la Propiedad no fue diseñado como un mecanismo para proteger la legítima de los herederos forzosos.(21) La protección de la legítima le corresponde a los herederos legitimarios, si les interesa.(22)
El 1ro de marzo de 1999, el Registrador presentó su alegato, mediante el cual sostiene el ejercicio de su función calificadora como Registrador de la Propiedad en el caso de autos.(23) Señala que un Registrador de la Propiedad debe pasar juicio sobre la validez de los documentos presenta-dos, a la luz de las leyes vigentes y de las constancias del Registro.(24) Sus principales argumentos al apoyar la dene-gación de inscripción de la escritura pública de Aceptación de Herencia y Entrega de Legado se basan en la posible inoficiosidad del legado(25) y en que la entrega del legado no fue ratificada por todos los legitimarios. Aduce que para la válida inscripción de la referida escritura pública, y en au-sencia de partición y adjudicación de los bienes heredita-rios, se debe demostrar que se ha cumplido con lo dispuesto por el Art. 735 del Código Civil, supra.(26) Por otro lado, señala que a los efectos del Registro de la Propiedad, la resolución sobre declaratoria de herederos es un docu-mento principal, que puede ser objeto de inscripción separada. (27) Finalmente, ante la alegación de que el recu-rrente pagó el apartamento legado, el Registrador de la Propiedad expresó en su alegato que éste puede, como al-*9ternativa, retrotraer la compra del apartamento de la causante.(28)
Examinado el expediente y evaluados los argumentos de las partes, resolvemos.
H-í ) — i
La controversia en este caso se circunscribe a dos (2) instancias, a saber: (1) si es necesario que todos los here-deros forzosos comparecieran o ratificaran (o hicieran am-bas cosas) la escritura pública de aceptación de herencia y entrega de legado, y (2) si procede la inscripción del dere-cho hereditario sobre el bien específicamente legado. Dis-cutiremos, en primer lugar, la cuestión relacionada con la comparecencia de los herederos forzosos al acto de entrega del legado.
 El apartamento en cuestión constituye un legado de cosa específica y determinada. El legatario de cosa es-pecífica y determinada adquiere su propiedad desde la muerte del causante(29) sin embargo, constituye una pro-piedad especial, condicionada y con consecuencias distin-tas de la verdadera propiedad(30) El Art. 807 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2496, dispone que " [e] 1 legatario no puede ocupar por su propia autoridad la cosa legada, sino que debe pedir su entrega y posesión al heredero o al albacea cuando éste se halle autorizado para darla”. Este artículo limita la propiedad que el legatario adquiere de forma automática con la muerte del causante, ya que el legatario no puede disponer libremente del bien legado inmediatamente, sino que tiene que esperar que los herederos o el albacea autorizado le hagan entrega de él.(31) *10Es una condición limitativa del dominio, pues “si se trans-mite la propiedad desde la muerte del testador, y éste tiene como principal atributo el jus usandi, disponendi y reivin-dicandi, se pudiera estimar que al limitársele ese derecho al legatario, o no se le transmite la propiedad o el dominio es uno especial, huérfano de los mencionados atributos”. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 8va ed., Madrid, Ed. Reus, 1973, T. VI, Vol. II, pág. 543. Sin lugar a dudas existen “diferencias fundamentales entre el verdadero dominio y el derecho que le asigna el Código [Civil] al legatario de cosa específica”, derecho que el Código denomina propiedad. Manresa y Navarro, op. cit., págs. 539 y 543. Por su parte, el comentarista Díaz Cruz (hijo) entiende que no se produce en realidad la transmisión del derecho de propiedad, sino que es una pro-piedad especialísima, la cual debe llamarse “propiedad le-gataria”, pues mientras no se efectúe el acto de entrega no se produce una verdadera transmisión del dominio.(32) La condicionada transmisión automática del dominio sobre el bien legado al legatario, responde a consideraciones prác-ticas, revestidas de interés público, a saber: saldar las deu-das del causante (primero es pagar que heredar), la hol-gada protección de las legítimas y la suficiencia de bienes relictos para el pago de los respectivos legados. Sobre este particular, el profesor González Tejera señala lo siguiente:
Permitir al legatario apoderarse de la cosa objeto del legado, con meramente acreditar la muerte del testador y presentar copia del testamento, produciría múltiples inconvenientes a la sucesión. El testamento podría ser impugnado, planteándose problemas de cobro de lo indebido; los poseedores de los bienes relictos podrían tener válidas reclamaciones que oponer al he-redero albacea; los bienes pueden no ser suficientes para pagar todos los legados; el legado puede ser ineficaz total o parcial-mente; el legado puede lesionar la legítima de un heredero for-zoso; los bienes pueden no ser suficientes para cubrir deudas y gastos, lanzándose los acreedores a litigar con los legatarios, a *11litigar entre sí, en los casos donde la ley o el testador establece preferencias de unos legatarios sobre otros. Por ello, la norma jurídica de que el legatario deberá pedir la entrega de la cosa y no ocuparla por su cuenta, está revestida de interés público porque, en adición a todo lo apuntado, propende a conservar la paz social pues evita las confrontaciones que de ordinario se producen cuando se ocupan bienes y evita la litigación en tomo a los extremos antes apuntados. (Énfasis suplido.) E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. II, pág. 353.
Como mencionáramos anteriormente, el legatario no puede posesionarse de la propiedad legada, sino que debe esperar que le sea entregada por el o los herederos o el albacea autorizado.(33) No obstante, la Ley Hipotecaria y del Registro de la Propiedad contiene disposiciones dirigidas a proteger los derechos de los legatarios sobre los bienes inmuebles que le fueran legados. El Art. 112(4to) de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2401(4to), dispone que el legatario de derechos sobre un bien inmueble determinado puede anotar preventivamente su derecho sobre el referido inmueble, siempre que no sea, a su vez, legatario de parte alícuota o heredero.(34) El aspecto teleológico de la anotación preventiva del dere-, cho legatario sobre el bien inmueble legado, es proteger al legatario durante el período entre la muerte del causante y la partición, ya que el juicio de testamentaría sólo está disponible para los herederos y legatarios de parte alícuota.(35) Tanto el legatario de parte alícuota como el heredero pueden defender sus derechos en el acto de partición de la herencia.
*12En conformidad con el R.G. Art. 50.1 del Reglamento General, supra, el legado de cosa específica se separa del cuerpo general de la herencia desde el momento de la muerte del testador, siempre y cuando quepa en la porción de los bienes de los que el causante podía disponer libremente, ya que el legatario puede ser privado de su propiedad, total o parcialmente, si su legado mengua la legítima de los herederos forzosos,(36) Por el contrario, si existen bienes suficientes en la herencia para cubrir los gastos y deudas, pagar las legítimas y solventar las demás obligaciones, acreditados esos hechos con un inventario fiel y exacto del caudal, con su correspondiente avalúo, el heredero o albacea no debe demorar en entregar el legado.(37) A tales efectos, los comentaristas Diez-Picazo y Antonio Guitón señalan que:
La entrega del legado por el albacea o contador-partidor facul-tado para ello debe de hacerse una vez que haya precedido la liquidación y partición general de la herencia, porque sola-mente así puede saberse si cabe dentro de la cuota de la que puede disponer el testador y no hay que reducirlo como pro-tección de la legítima de los herederos forzosos, salvo que éstos concurran a la entrega o manifiesten su conformidad en que ésta se efectúe sin cumplir dicha formalidad. (Énfasis suplido.) L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 425.
El comentario anterior propone que cuando el legado lesione la legítima, la entrega debe contar con el consenti-miento de los herederos forzosos. A tenor de lo anterior, si existen herederos legitimarios, como en el presente caso, “la entrega de legados o la percepción directa de éstos por los legatarios, está sometida a la previa constatación de que no resulta violada la legítima”. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. *13Edersa, 1998, T. XII, Vol. I, pág. 425. Ciertamente, “los le-gitimarios están facultados para oponerse a la [entrega del legado] que les sea perjudicial”, razón por la cual pueden y deben “intervenir ... ‘para que [sus derechos] no resulten desconocidos o vulnerados’ ”. (Énfasis suplido y corchetes en el original.) Albaladejo, op. cit.
En el presente caso, según el certificado de cancelación de gravamen expedido por el Departamento de Hacienda surge claramente que el caudal relicto estaba compuesto por una cantidad de dinero líquida depositada en un banco, ascendente a la suma de veinte mil dólares ($20,000), ade-más del referido apartamento legado, valorado en cien mil dólares ($100,000), el cual reflejaba una deuda hipotecaria de treinta y ocho mil dólares ($38,000). De la faz de los documentos del expediente ante nos, así como de los docu-mentos presentados ante el Registro de la Propiedad sur-gen dos (2) situaciones: (1) la posibilidad de inoficiosidad del legado(38) y, (2) que no todos los herederos forzosos ra-tificaron la entrega del apartamento legado. Si bien la cau-sante legó el apartamento a su hijo, aquí recurrente, éste aún no tiene un derecho cierto y seguro sobre el apartamento. Como señaláramos anteriormente, la trans-misión automática del dominio sobre el bien legado está sujeto a que existan bienes suficientes en el caudal heredi-tario para pagar las deudas del caudal, y a que no se afec-ten las legítimas. Además del legatario-legitimario, Sr. Alejandro Narváez Cruz, aquí recurrente, existen otros herederos forzosos de la causante, a saber: sus dieciséis (16) hijos restantes y sus tres (3) nietos (quienes hereda-rían por estirpe). De la resolución sobre declaratoria de *14herederos, así como de la escritura pública de Aceptación de Herencia y Entrega de Legados y sus subsiguientes ra-tificaciones, surge que tres (3) hijos y dos (2) nietos de la causante no ratificaron la entrega del bien inmueble legado.(39)
HH hH HH
Nos corresponde ahora analizar si en efecto es necesario inscribir previamente el derecho hereditario sobre el bien legado específicamente y qué papel juega la resolución judicial sobre declaratoria de herederos y el certificado de cancelación de gravamen expedido por el Departamento de Hacienda en este caso. Veamos.
La calificación registral constituye la piedra angular del principio de legalidad. Esta calificación exige del Registrador de la Propiedad un juicio de crítica jurídica sobre la validez y eficacia de los negocios jurídicos contentivos en los documentos presentados, a través de la cual logramos que sólo tengan acceso al Registro los títulos que cumplen las exigencias legales.(40) Reafirmamos que esta función calificadora no tiene por objeto declarar la existencia o inexistencia de un derecho dudoso,(41) sino simplemente publicar un derecho real o situación jurídica inmobiliaria.
El objeto de la calificación registral es el examen de le-galidad de las formas extrínsecas de los documentos, la capacidad de las partes y la validez de los actos dispositi-vos contenidos en las escrituras a base de lo que resulta de ellas y de los asientos del Registro.(42) Cuando se trata de *15documentos notariales, el Registrador tiene facultades cali-ficadoras más amplias que le permiten comprobar si el acto jurídico otorgado es válido o nulo, pero cuando el negocio está sancionado por un tribunal de justicia debe descansar en la presunción de validez de la sentencia.(43)
En el presente caso, la función calificadora del Registrador, aquí recurrido, era comprobar si el acto jurídico contenido en la escritura pública de Aceptación de Herencia y Entrega de Legado era válido. A base de un estudio integral de los documentos presentados para la solicitud de inscripción de la referida escritura pública, se desprende claramente que no consintieron todos los herederos forzosos,(44) Entendemos que el Registrador recurrido no declaró que el legado del apartamento fuese un legado inoficioso, sino que se limitó a señalar la falta de consentimiento a la entrega del legado, de parte de varios de los herederos forzosos. El Registrador de la Propiedad no tiene facultad para concluir sobre la inoficiosidad de un legado.
Ciertamente, el derecho hereditario de la sucesión de doña Cruz Ayala no puede ser inscrito sobre el aparta-mento legado. Esta conclusión se desprende del texto del R.G. Sec. 50.1 del del Reglamento General, supra, el cual dispone lo siguiente:
El derecho hereditario se inscribirá en todas las fincas se-ñaladas por los herederos interesados, como partes del caudal relicto por el causante, pero no como si se hubiese creado un estado de condominio en cada una de las fincas o derechos inscritos a favor del causante, en caso de ser más de un heredero. De igual forma se expresarán las inscripciones de la *16sentencia de divorcio registrable [s] en virtud del Artículo 1330 del Código Civil [31 L.P.R.A. sec. 3714].
Podrán inscribirse a favor del heredero único y a su instán-cia, los bienes y derechos que estuvieran inscritos a nombre del causante, cuando no exista persona autorizada según el título sucesorio para adjudicar la herencia o de haberla[,] cuando coincida la figura del heredero con la de ésta, salvo que en este segundo supuesto la única persona interesada en la herencia resultare ser dicho heredero, con arreglo al testa-mento presentado.
Se inscribirá siempre la cuota usufructuaria viudal a favor del cónyuge supérstite que aparezca del título presentado.
No se inscribirá el derecho hereditario, ya sea un heredero o más de uno, sobre bienes específicamente legados a menos que, bien por acuerdo con el legatario favorecido o por sentencia judicial, se__ declare inoficioso el legado o renuncie a él el legatario. (Énfasis suplido.)(45)
Inscribir el derecho hereditario sobre el bien específicamente legado, sería una actuación contraria a la disposición reglamentaria anteriormente citada. En este caso la resolución judicial sobre declaratoria de herederos y el certificado de cancelación de gravamen expedido por el Departamento de Hacienda son documentos que se deben incluir como complementarios, por ser necesarios para que el Registrador de la Propiedad pueda calificar la escritura pública de Aceptación de Herencia y Entrega de Legado. En su función calificadora, el Registrador de la Propiedad debe requerir aquellos documentos complementarios que le ayuden a determinar si el negocio jurídico que pretende inscribirse es válido. Si bien es cierto que una resolución judicial sobre declaratoria de herederos y el certificado de cancelación de gravamen correspondiente, expedido por el Departamento de Hacienda, por sí solos dan base a una inscripción de derecho hereditario sobre los bienes inmuebles del causante en el Registro de la Propiedad, no es menos cierto que en ciertas circunstancias esos documentos no entran al Registro de la Propiedad en calidad de una *17inscripción separada e independiente y sí como un docu-mento complementario de un negocio jurídico, cuya ins-cripción se solicita.
Como expresáramos en Sosa v. Registradora de la Propiedad, 145 D.P.R. 859, 873 (1998), “ ‘el documento comple-mentario no es un documento cuya forma sea de orden inferior a la del documento registrable, sino que incluso puede ser igual o aún superior en muchos casos’ ”.(46) (En-fasis suprimido.) Por consiguiente, reafirmamos que “los documentos complementarios no son documentos de se-gunda clase (Énfasis Suprimido.) íd., pág. 875.
En el presente caso, a los fines de lograr una calificación adecuada sobre la escritura pública de Aceptación de He-rencia y Entrega de Legado, el Registrador de la Propiedad tenía ante sí todos los documentos complementarios necesarios. Por lo tanto, actuó correctamente al denegar la inscripción solicitada expresando que no todos los herede-ros forzosos ratificaron la entrega del bien inmueble legado. En cuanto al requerimiento del Registrador de la Propiedad sobre la previa inscripción del derecho heredita-rio sobre el apartamento legado, erró, ya que de acuerdo con el R.G. Art. 50.1 del Reglamento General, supra, no procede inscribir el derecho hereditario sobre los bienes legados como inscripción previa, separada e independiente de la calificación de la referida escritura pública.
IV
Por los fundamentos antes expuestos, procede confirmar la denegación de inscripción que emitiera el Registrador de la Propiedad de Puerto Rico, Sección Primera de Carolina, sobre la escritura pública de aceptación de herencia y en-trega de legado, aunque por fundamentos jurídicos distintos.

*18
Se dictará sentencia de conformidad.

El Juez Presidente Señor Andreu García, la Jueza Aso-ciada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri concurrieron sin opinión escrita.

 Apéndice II del Recurso Gubernativo, págs. 5-10.


 Apéndice IV del Recurso Gubernativo, págs. 13-15.


 Según la inscripción cuarta de la finca número 27,796, correspondiente al apartamento legado, la titular era la Sra. Juanita Narváez Cruz, hija de la causante. Posteriormente, la causante adquirió de su hija, Sra. Juanita Narváez Cruz, el refe-rido apartamento, según surge de la inscripción séptima de la referida finca. Cabe señalar que la Sra. Juanita Narváez Cruz es uno de los herederos forzosos que no ha ratificado la entrega del legado. Véase Alegato del Registrador, pág. 5.


 Apéndice III del Recurso Gubernativo, págs. 11-12.


 Apéndice, pág. 12.


 Apéndice I del Recurso Gubernativo, págs. 1-4.


 Según surge del expediente de este Tribunal y de los documentos presenta-dos ante el Registro de la Propiedad, tres (3) de los herederos forzosos, hijos de la causante, ratificaron la entrega del legado, mediante documento público otorgado en Estados Unidos. Dichos documentos fueron protocolizados mediante el Acta de Pro-tocolización número 34, otorgada ante el notario Irisarri Castro. Véase Apéndice 15 del Recurso Gubernativo, págs. 50-58.


 Apéndice V del Recurso Gubernativo, pág. 16.


 Apéndice, pág. 16.


 Apéndice VI del Recurso Gubernativo, pág. 17.


 Apéndice, pág. 17.


 Apéndice XVII del Recurso Gubernativo, pág. 63.


 Recurso Gubernativo, pág. 5.


 Recurso Gubernativo, pág. 5.


 Recurso Gubernativo, pág. 6. Además de la mención del Art. 50.1 del Regla-mento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propie-dad, (en.adelante Reglamento General) hace referencia a los Arts. 803 y 804 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 2492 y 2493, respectivamente.


 Recurso Gubernativo, pág. 6.


 En apoyo de su posición, la parte recurrente cita las R.G. Arts. 50.1 y 71.5 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, edición especial de 1998. Recurso Gubernativo, pág. 6.


 íd., pág. 9.


 íd.


 íd., págs. 11-12.


 íd., pág. 12.


 íd.


Alegato del recurrido, pág. 4.


 íd.


 Alegato del recurrido, pág. 4 et seq.


 El Art. 735 del Código Civil, 31 L.P.R.A. see. 2361, define legítima como “la porción de bienes de que el testador no puede disponer por haberla reservado la ley a determinados herederos, llamados por esto herederos forzosos”.


 Alegato del recurrido, pág. 6.


 íd., pág. 7.


 Art. 804 del Código Civil, supra.


 J.M. Manresa y Navarro, Comentarios al Código Civil Español, 8va ed., Madrid, Ed. Reus, 1973, T. VI, Vol. II, pág. 543.


 Manresa y Navarro, op. cit., pág. 539.


 M. Díaz Cruz, Los Legados, Madrid, Ed. Reus, 1951, págs. 677-678.


 L.R. Rivera Rivera, Derecho Registral y Mobiliario Puertorriqueño, Ira ed., San Juan, Jurídica Editores, 2000, pág. 447.


 30 L.P.R.A. sec. 2401(4to). Dicho artículo lee como sigue:
“4to. El legatario de derechos sobre bienes inmuebles determinados, siempre que no lo sea también de parte alícuota del caudal hereditario o heredero.”


 yéanse, además: Díaz Cruz, op. cit., pág. 673; E. Vázquez Bote, Tratado teórico práctico y crítico de derecho privado puertorriqueño, Orford, New Hampshire, Ed. Butterworth Legal Publishers, 1992, Vol. XIV, pág. 338.


 Manresa y Navarro, op. cit., pág. 538.


 E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ra-mallo, 1983, Vol. I, pág. 361, citando a J. Castán Tbbeñas, Derecho Civil español común y foral, 7ma ed., Madrid, Ed. Reus, 1973, T. VI, Vol. II, pág. 288 et seq.


 La posibilidad de disponer de legados tiene el límite de no perjudicar la legítima. Sobre este particular, Albaladejo García nos comenta que:
“Excediendo los legados de la frontera de la legítima, a la que pueden llegar, son inoficiosos, y se reducen o anulan, a tenor de ciertas reglas que señalan el Código; cuya idea esencial es que, salvo los que el testador haya declarado preferentes, los demás se reducen proporcionalmente a su valor, hasta dejarlos en el límite permitido.” M. Albaladejo García, Curso de Derecho Civil, Barcelona, Ed. Bosch, 1982, T. V, pág. 294.


 Los hijos de la causante que no ratificaron la entrega del referido legado fueron las Sras. Froilán Narváez Cruz y Juana Narváez Cruz, y el Sr. Santiago Narváez Cruz.


 Alameda Tower Associates v. Muñoz Román, 129 D.P.R. 698, 706 (1992).


 Cabrer v. Registrador, 113 D.P.R. 424, 429 (1982).


 U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448, 465-466 (1989).


 U.S.I. Properties, Inc. v. Registrador, supra.


 La partición hecha, por acuerdo unánime de los interesados, es un contrato. Como tal, los coherederos pueden distribuir la herencia de la manera que tengan por conveniente. Si todos los herederos son mayores de edad y capaces pueden verificar la partición en la forma que tengan por conveniente, sin necesidad de ajustarse al testamento ni cumplir con principio alguno de igualdad cualitativa. En cambio, cuando hay menores o incapaces, sólo cabe partir simplemente, o sea, hacer cesar la indivisión ajustándose a las reglas del testamento y de la ley. Sucn. Sepúlveda Ba-rreto v. Registrador, 125 D.P.R. 401 (1990).


 Véase, además, Rivera Rivera, op. cit.


 Postura adoptada en Sosa v. Registradora de la Propiedad, 145 D.P.R. 859, 873 (1998).